In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00251-CV

IN THE ESTATE OF STEVEN DOUGLAS               §   On Appeal from Probate Court No. 2
NIELSEN, DECEASED
                                              §   of Tarrant County (2015-PR01535-2)

                                              §   September 27, 2018

                                              §   Opinion by Chief Justice Sudderth

                                              §   Dissent by Justice Gabriel


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Linda Nielsen shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth